DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/769424 provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the benefit date of 11/19/2018.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “400”, “200a”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “and second” to –and a second- in ll. 5.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “each wire” to –each of the one or more wires- in ll. 10 & 13.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “the electrode” to –a respective electrode of the plurality of electrodes- in ll. 11.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “membrane” to –membranes- in ll. 14.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “amend “the electrodes” to –the plurality of electrodes- in ll. 14.  Appropriate correction is required.
Claims 2-19 are objected to because of the following informalities:  amend “The probe” to –The electrophysiology probe- in ll. 1.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  amend “extend” to –extends- in ll. 2.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  amend “the wires” to –the one or more wires- in ll. 3.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  amend “the membrane” to –the first expandable membrane- in ll. 3, 3-4 & 4 (three times).  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  amend “the electrodes” to –the plurality of electrodes- in ll. 2 & 5.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  amend “each electrode” to –each of the plurality of electrodes- in ll. 2.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  amend “each electrode” to –each of the plurality of electrodes- in ll. 2.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  amend “each electrode” to –each of the plurality of electrodes- in ll. 2.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  amend “the other electrodes” to –others of the plurality of the electrodes- in ll. 3.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  amend “each electrode” to –each of the plurality of electrodes- in ll. 2.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  amend “8 percent” to -8%- in ll. 3.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  amend “the exposed outer circumferential surface area” to –the circumferential surface area- in ll. 3.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  amend “and third” to –and the third- in ll. 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because claim 1 recites the limitation “the electrodes exposed to ambient environment” such that claim 1 is positively claiming the “ambient environment”.  
Claims 2-19 depend from claim 1 and are thus also rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12-14 & 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “The probe of the previous one or more of the previous claims”; however, only claim 1 has previously been presented and thus it is 
Claim 12 recites the limitation "the third expandable membrane" in ll. 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim will be interpreted as depending on claim 11.
Claim 13 recites the limitation "the third expandable membrane" in ll. 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim will be interpreted as depending on claim 11.
Claim 14 recites the limitation "the third expandable membrane" in ll. 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim will be interpreted as depending on claim 11.
Claim 17 recites the limitation "the…third expandable membrane" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim will be interpreted as depending on claim 11.
Claim 18 recites the limitation "the third expandable membrane" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim will be interpreted as depending on claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 & 10-12 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Vrba et al. (2017/0348049, with support in provisional 62/458990)
Concerning claim 1, as illustrated in at least Figs. 4 & 7-8E, Vrba et al. disclose a electrophysiology probe (balloon catheter 400; [0219]) comprising:
a tubular member extending along a longitudinal axis from a first end to a second end (elongate shaft 405 extends between first and second ends; [0219]);
a first expandable membrane having an outer surface and an inner surface disposed about the longitudinal axis, the first expandable membrane having a first expandable membrane portion being coupled to the second end of the tubular member and second expandable membrane portion spaced apart from the first expandable membrane portion along the longitudinal axis, the first expandable membrane configured to be expanded from a compressed shape to a balloon shaped member (inflatable balloon 401 has outer and inner surfaces disposed about shaft 405 with a first portion coupled to the second end of shaft 405 and a second portion spaced apart from the first portion; [0219-0220]);
a plurality of electrodes disposed on the outer surface of the first expandable membrane (electrodes 403 coupled to a flexible substrate to form a flex circuit are disposed about balloon 401; [0031], [0219], [0299]);
one or more wires connected to each of the plurality of electrodes, each wire extending from the tubular member to the electrode (conductors 402 ; and
a second expandable membrane that encapsulates the one or more wires between the second expandable membrane and the first expandable membrane so that the wires are constrained between the first and second expandable membrane with the electrodes exposed to ambient environment (short, flexible outer sleeve 414 covers the proximal portion of conductor 402; [0058], [0240] // or // flexible outer sleeve 414a or 414b comprise waists 872/879, cones 870/880 covers the proximal and/or distal portions of conductors 402; [0236], [0238], [0242]).
Concerning claim 2, Vrba et al. disclose the tubular member (405) defines a first lumen (wire lumen) that extend from the first end to the second end so that the wires are contained in the first lumen ([0209]).
Concerning claim 3, Vrba et al. disclose the tubular member (405) defines a second lumen (404A) that extends through the first expandable membrane (401) to allow for another instrument (guidewire) to pass through the second lumen (404A) ([0220]; Fig. 4).
Concerning claim 4, Vrba et al. disclose defines a third lumen (404B) that extends to a portion within the first expandable membrane (401), the third lumen (404B) configured to allow irrigation fluid to be delivered to the portion within the first expandable membrane (401) ([0220]; Fig. 4). 
Concerning claim 5, Vrba et al. disclose the first expandable membrane (401) includes a plurality of openings (1312) that extends through the membrane (401) to 
Concerning claim 6, Vrba et al. disclose the electrodes (403) extend from a central electrode portion equiangularly about the longitudinal axis from the first expandable membrane portion towards the second expandable membrane portion such that the second expandable membrane (414) encapsulates a portion of each of the electrodes (403) proximate the second expandable membrane portion ([0237]).
Concerning claim 8, Vrba et al. disclose each electrode (403) is coupled to the outer surface of the first expandable membrane (401) via a substrate ([0031], [0299]).
Concerning claim 11, Vrba et al. disclose a third expandable membrane (other of 414a or 414b) disposed proximate the first expandable membrane portion so that the third expandable membrane (other of 414a or 414b) encircles a portion of the first expandable membrane (401) about the longitudinal axis ([0242]; Fig. 8E). 
Concerning claim 12, Vrba et al. disclose the third expandable membrane (other of 414a or 414b) encapsulates a portion of a substrate for each of the plurality of electrodes (403) between the first expandable membrane (401) and the third expandable membrane (other of 414a or 414b) ([0242]; Fig. 4 & 8E). 
Concerning claim 16, Vrba et al. disclose the plurality of electrodes (403) comprises ten electrodes disposed equiangularly about the longitudinal axis of the firs membrane (401) ([0030]). 
Concerning claim 17, Vrba et al. disclose the second expandable membrane (414a or 414b) and third expandable membrane (414b or 414a) cover approximately half of the outer surface area of the first expandable membrane (401) (Fig. 8E)
claim 19, Vrba et al. disclose the first expandable membrane (401) includes a first configuration disposed in a tubular member of less than 8 French and a second configuration disposed outside the tubular member of about 30 millimeters as referenced to the longitudinal axis ([0065], [0220], [0206], [0297]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrba et al. (2017/0348049, with support in provisional 62/458990), as applied to claim 1, in further view of Maguire (2002/0198521).
Concerning claim 7, Vrba et al. disclose each of the plurality of electrodes (403) defines a pattern not covered by the second expandable (414) (Fig. 4 & 7-8E). Vrba et al. fail to disclose the pattern to be a fishbone pattern.  However, Maguire discloses an expandable assembly having a “fishbone” pattern electrode disposed thereon.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Vrba et al. such that the pattern is a fishbone pattern in order to provide the benefit of an electrode having sufficient flexibility as taught by Maguire ([0225-0226]) and since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.    

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrba et al. (2017/0348049, with support in provisional 62/458990), as applied to claim 1, in further view of Salahieh et al. (2012/0071870). 
Concerning claim 9, while Vrba et al. disclose the electrodes (403) can be advantageously shaped and sizes as desired ([0222]), Vrba et al. fail to disclose the In re Dailey et al., 149 USPQ 47.    Vrba et al. in view of Salahieh fail to disclose a radiopaque marker is defined by the fish-head portion of each electrode.  However, Salahieh et al. further disclose a radiopaque marker (58) is defined by a portion of each electrode (6).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Vrba et al. such that the pattern is a fishbone pattern in order to provide the benefit of giving the user a sense of where the electrode is as taught by Salahieh et al. ([0226]).  
Concerning claim 10, Vrba et al. fail to disclose each electrode includes a radiopaque marker having a configuration different from other radiopaque markers on the other electrodes. However, Salahieh et al. further disclose a radiopaque marker (58) is defined by a portion of each electrode (6), where the radiopaque markers can be the same or have varying shapes and sizes.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Vrba et al. such that each electrode includes a radiopaque marker having a .  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrba et al. (2017/0348049, with support in provisional 62/458990), as applied to claim 1, in further view of Phan et al. (2008/0051707). 
Concerning claim 13, Vrba et al. fail to disclose a ring disposed about the third expandable membrane.  However, Phan et al. disclose a balloon catheter (505) comprising a first expandable membrane (542) and a ring (544) disposed about another expandable membrane (543).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Vrba et al. to further comprise a ring disposed about the third expandable membrane in order to provide the benefit of maintaining a fluid-tight seal as taught by Phan et al. ([0178], [0184-0185]; Fig. 46)

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrba et al. (2017/0348049, with support in provisional 62/458990), as applied to claim 1.
Concerning claim 14, while Vrba et al. disclose the second and/or third expandable membranes can be sized to extend over a partial length of the first expandable membrane ([0236]), Vrba et al. fail to disclose the first expandable In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Concerning claim 15, while Vrba et al. disclose the second and/or third expandable membranes can be sized to extend over a partial length of the first expandable membrane and sized to partially cover electrodes (403) ([0236-0237]), Vrba et al. fail to disclose wherein each substrate for each electrode includes a substrate surface area approximately 8% of the exposed outer circumferential surface area of the first expandable membrane. It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Vrba et al. such each substrate for each electrode includes a substrate surface area approximately 8% of the exposed outer circumferential surface area of the first expandable membrane, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrba et al. (2017/0348049, with support in provisional 62/458990), as applied to claim 1, in further view of Salahieh et al. (2012/0071870) and Maguire (2002/0198521). 
Concerning claim 18, while Vrba et al. disclose the shape of the expandable membrane can be one configured to engage multiple ostia ([0176]), Vrba et al. fail to specifically disclose the first expandable membrane includes a generally spheroidal member. However, Salahieh et al. further disclose the shape of the expandable membrane can vary and include a spherical or cylindrical shaped geometry ([0164]).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Vrba et al. such that the first expandable membrane includes a generally spheroidal member in order to provide the benefit of a shape that can be used for treating atrial fibrillation to optimize contact within an antrum of an ostium as taught by Salahieh et al. ([0164], [0172], [0267]).  The modified invention of Vrba et al. in view of Salahieh et al. naturally teach wherein the second expandable membrane and a third expandable membrane each includes a hemi-spherical member due to the modified shape of the expandable member and the conforming nature of the second and third expandable membranes of Vrba et al.  Vrba et al. in view of Salahieh et al. fail to specifically disclose the generally spheroidal member having a diameter as referenced to the longitudinal axis of about 30 millimeters.  However, Maguire further discloses use of the expandable membrane for engaging pulmonary vein ostia such that it expands to a diameter of 25 mm, and thus In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 16/432392 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a reinforcement disposed over a plurality of substrates disposed about a membrane.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/707175 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a reinforcement disposed over a plurality of substrates disposed about a membrane.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794